Title: To George Washington from Bushrod Washington, 26 April 1798
From: Washington, Bushrod
To: Washington, George



My dear Uncle
Richmond April 26th 1798

Your favor of the 22d with the enclosures I recieved. I do not altogether approve of the deeds, and principally for the reasons which you give. I think that the deed from you to General Lee ought to state the cause of it’s being made, by reciting that a deed for the same land had been executed by Lee to you, but the time for recording it having expired, and for the purpose of enabling Lee to reconvey to you so as to have the same recorded in time, you convey. As the business now stands, it may be supposed at some future period (when the nature of the transaction is forgotten) that you sold this land in the first instance to General Lee, and afterwards repurchased it. To save you the trouble of sending for a Scrivener I have drawn such an one as appears proper to me, and enclose it with the others. The deed from Lee to you will do very well. with every good wish for you & my aunt (to whom please remember me) I am my dear Uncle your Sincerely Affect. Nephew

B. Washington


P.S. The deed which I send will only do as a Copy from which you can have one fairly written—it will be well to examine & see if the boundaries are correctly recited. It would be well to record the first deed, though it is out of date—this you can have certified with the others.

